
	
		II
		112th CONGRESS
		1st Session
		S. 25
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Shaheen (for
			 herself, Mr. Kirk, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To phase out the Federal sugar program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Unfair Giveaways and Restrictions
			 Act of 2011 or SUGAR Act of 2011.
		2.Sugar program
			(a)In
			 generalSection 156 of the Federal Agriculture Improvement and
			 Reform Act of 1996 (7 U.S.C. 7272) is amended—
				(1)in subsection
			 (d), by striking paragraph (1) and inserting the following:
					
						(1)LoansThe
				Secretary shall carry out this section through the use of recourse
				loans.
						;
				(2)by redesignating
			 subsection (i) as subsection (j);
				(3)by inserting
			 after subsection (h) the following:
					
						(i)Phased
				reduction of loan rateFor each of the 2012, 2013, and 2014 crops
				of sugar beets and sugarcane, the Secretary shall lower the loan rate for each
				succeeding crop in a manner that progressively and uniformly lowers the loan
				rate for sugar beets and sugarcane to $0 for the 2015
				crop.
						;
				and
				(4)in subsection (j)
			 (as redesignated), by striking 2012 and inserting
			 2014.
				(b)Prospective
			 repealEffective beginning with the 2015 crop of sugar beets and
			 sugarcane, section 156 of the Federal Agriculture Improvement and Reform Act of
			 1996 (7 U.S.C. 7272) is repealed.
			3.Elimination of
			 sugar price support and production adjustment programs
			(a)In
			 generalNotwithstanding any other provision of law—
				(1)a processor of
			 any of the 2015 or subsequent crops of sugarcane or sugar beets shall not be
			 eligible for a loan under any provision of law with respect to the crop;
			 and
				(2)the Secretary of
			 Agriculture may not make price support available, whether in the form of a
			 loan, payment, purchase, or other operation, for any of the 2015 and subsequent
			 crops of sugar beets and sugarcane by using the funds of the Commodity Credit
			 Corporation or other funds available to the Secretary.
				(b)Termination of
			 marketing quotas and allotments
				(1)In
			 generalPart VII of subtitle
			 B of title III of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa et
			 seq.) is repealed.
				(2)Conforming
			 amendmentSection 344(f)(2) of the Agricultural Adjustment Act of
			 1938 (7 U.S.C. 1344(f)(2)) is amended by striking sugar cane for sugar,
			 sugar beets for sugar,.
				(c)General
			 powers
				(1)Section 32
			 activitiesSection 32 of the Act of August 24, 1935 (7 U.S.C.
			 612c), is amended in the second sentence of the first paragraph—
					(A)in paragraph (1),
			 by inserting (other than sugar beets and sugarcane) after
			 commodities; and
					(B)in paragraph (3),
			 by inserting (other than sugar beets and sugarcane) after
			 commodity.
					(2)Powers of
			 commodity credit corporationSection 5(a) of the Commodity Credit
			 Corporation Charter Act (15 U.S.C. 714c(a)) is amended by inserting ,
			 sugar beets, and sugarcane after tobacco.
				(3)Price support
			 for nonbasic agricultural commoditiesSection 201(a) of the
			 Agricultural Act of 1949 (7 U.S.C. 1446(a)) is amended by striking milk,
			 sugar beets, and sugarcane and inserting , and
			 milk.
				(4)Commodity
			 Credit Corporation storage paymentsSection 167 of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7287) is
			 repealed.
				(5)Suspension and
			 repeal of permanent price support authoritySection 171(a)(1) of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7301(a)(1)) is amended—
					(A)by striking
			 subparagraph (E); and
					(B)by redesignating
			 subparagraphs (F) through (I) as subparagraphs (E) through (H),
			 respectively.
					(6)Storage
			 facility loansSection 1402(c) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7971) is repealed.
				(7)Feedstock
			 flexibility program for bioenergy producersEffective beginning
			 with the 2013 crop of sugar beets and sugarcane, section 9010 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8110) is repealed.
				(d)Transition
			 provisionsThis section and the amendments made by this section
			 shall not affect the liability of any person under any provision of law as in
			 effect before the application of this section and the amendments made by this
			 section.
			4.Tariff-rate
			 quotas
			(a)EstablishmentExcept
			 as provided in subsection (c) and notwithstanding any other provision of law,
			 not later than October 1, 2011, the Secretary of Agriculture shall develop and
			 implement a program to increase the tariff-rate quotas for raw cane sugar and
			 refined sugars for a quota year in a manner that ensures—
				(1)a robust and
			 competitive sugar processing industry in the United States; and
				(2)an adequate
			 supply of sugar at reasonable prices in the United States.
				(b)FactorsIn
			 determining the tariff-rate quotas necessary to satisfy the requirements of
			 subsection (a), the Secretary shall consider the following:
				(1)The quantity and
			 quality of sugar that will be subject to human consumption in the United States
			 during the quota year.
				(2)The quantity and
			 quality of sugar that will be available from domestic processing of sugarcane,
			 sugar beets, and in-process beet sugar.
				(3)The quantity of
			 sugar that would provide for reasonable carryover stocks.
				(4)The quantity of
			 sugar that will be available from carryover stocks for human consumption in the
			 United States during the quota year.
				(5)Consistency with
			 the obligations of the United States under international agreements.
				(c)ExemptionSubsection
			 (a) shall not include specialty sugar.
			(d)DefinitionsIn
			 this section, the terms quota year and human
			 consumption have the meaning such terms had under section 359k of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359kk) (as in effect on the day
			 before the date of the enactment of this Act).
			5.ApplicationExcept as otherwise provided in this Act,
			 this Act and the amendments made by this Act shall apply beginning with the
			 2012 crop of sugar beets and sugarcane.
		
